Citation Nr: 1424754	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-48 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  In that decision, the RO denied the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.  

In March 2012, the appellant testified at a videoconference hearing before the undersigned.  

In April 2012, the Board denied the appellant's claim.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Order, the Court vacated that decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  

In November 2013, the Board remanded the appeal for further development.  The case has since returned to the Board.  The VBMS and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the November 2013 remand, the RO was to make additional efforts to determine whether the appellant had qualifying service.  Specifically, the RO was to send all information provided by the appellant, including a copy of his March 2012 testimony and written statements, and documents referenced in the remand, to the National Personnel Records Center (NPRC) for review.  In December 2013, the RO submitted a request to the NPRC.  The request indicates that numerous documents were submitted for review, to include "March 2012 testimony to the US Congress."  

On review, it is unclear whether the RO sent all applicable documents for review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  Specifically, the claims folder does not contain March 2012 testimony to Congress.  Rather, it contains a transcript of the appellant's testimony provided at a March 2012 videoconference hearing before a Veterans Law Judge.  Further, in October 2013, the appellant submitted a statement in support of his claim, wherein he attached a transcript of the testimony of Lieutenant Colonel E. R. before the House Committee on Veterans Affairs; Identification passes for Philippine Army and Guerilla Units; and an Application for Educational Benefits under the Philippine Veterans Bill of Rights.  The appellant asked that this information be considered in the readjudication of his case.  

The Board regrets the delay occasioned by another remand, but additional development is necessary.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (holding that the duty to assist requires that new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should make additional attempts to verify the appellant's claimed service.  In addition to the documentation provided to the NPRC in the December 2013 request, the AOJ must also include copies of the following: (a) transcript from the March 2012 videoconference hearing; and (b) appellant's October 22, 2013 statement with enclosures, to include the testimony of Lieutenant E. R. before the House Committee on Veterans Affairs, identification passes, and Application for Educational Benefits under the Philippine Veterans Bill of Rights.  Each document sent should be specifically referenced in the request.  

2.  If, upon completion of the above action, the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


